Exhibit 10.2
EXECUTION COPY
NOTE PURCHASE AGREEMENT
     This Note Purchase Agreement (the “Agreement”) is entered into, effective
as of July 9, 2009, between EPIX Pharmaceuticals, Inc. (the “Company”) and
Loomis, Sayles & Company, L.P. (“Holder”).
RECITALS
          A. Holder is the beneficial owner of, or the investment adviser or
manager for the beneficial owners of, an aggregate of $215,000 original
principal amount of the Company’s 3.00% Convertible Senior Notes due June 15,
2024, CUSIP 26881QAB7 in the form of beneficial interests in a global note held
by the Depository Trust Company (“DTC”) plus accrued but unpaid interest thereon
(the “Notes”).
          B. The Company wishes to purchase from Holder, and Holder wishes to
sell to the Company, the Notes for $74,413.65 in cash (the “Cash
Consideration”).
          C. In consideration of the premises and the mutual covenants and
undertakings set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:
AGREEMENT
          1. Purchase of Notes.
     (a) Upon the third trading day following the date of this Agreement (the
“Closing”), Holder will transfer and deliver (or cause to be delivered) the
Notes to the Company via electronic delivery and write-down of Holder’s position
in the Notes at DTC.
     (b) On Closing, the Company will deliver (or cause to be delivered) to the
Holder the Cash Consideration to Holder’s bank account as identified on
Exhibit A in exchange for the Notes plus all claims arising out of or relating
to the Notes, including but not limited to any accrued but unpaid interest
thereon.
     (c) The Company and Holder agree that the issuance of the Cash
Consideration in exchange for the Notes constitutes satisfaction in full of any
and all amounts (including without limitation principal, interest and any other
fees) owed by the Company to Holder in connection with the Notes.
          2. Mutual Representations, Warranties and Covenants. The Company
represents and warrants to Holder, and Holder represents and warrants to the
Company as follows:

 



--------------------------------------------------------------------------------



 



     (a) it is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has all requisite corporate,
partnership or other power and authority to enter into this Agreement and to
carry out the transactions contemplated hereby, and perform its respective
obligations hereunder;
     (b) the execution, delivery and performance by it of this Agreement does
not and shall not (A) violate any provision of law, order, rule or regulation
applicable to it or any of its affiliates or its certificate of incorporation or
bylaws or other organizational documents or those of any of its subsidiaries or
(B) conflict with, result in the breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligations to
which it or any of its affiliates is a party or under its certificate of
incorporation, bylaws or other governing instruments;
     (c) the execution, delivery and performance by it of this Agreement does
not and shall not require any registration or filing with, the consent or
approval of, notice to, or any other action with respect to, any Federal, state
or other governmental authority or regulatory body, except for such filings as
may be necessary or required by the Securities and Exchange Commission;
     (d) this Agreement has been duly authorized, executed and delivered and,
assuming the due execution and delivery of this Agreement by the other party
hereto, this Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforceability
may be limited or affected by applicable bankruptcy, insolvency, moratorium,
reorganization or other laws of general application relating to or affecting
creditors’ rights generally; and
     (e) it has been represented by counsel in connection with this Agreement
and the transactions contemplated hereby.
          3. Representations, Warranties and Covenants of Holder. Holder further
represents and warrants to the Company as follows:
     (a) Holder is the beneficial owner of, or the investment adviser or manager
for the beneficial owners of, the Notes, which represents all of the Notes held
by Holder, with the requisite power and authority to vote and dispose of the
Notes, such Notes are owned free and clear of any liens, encumbrances, equities
or claims and the delivery of the Notes in accordance with this Agreement will
convey to the Company good title to the Notes, free and clear of liens, claims,
equities and encumbrances; and
     (b) Holder has not previously sold, assigned, conveyed, transferred or
otherwise disposed of, in whole or in part, the Notes to be sold by Holder
hereunder, nor has Holder entered into any agreement to sell, assign, convey,
transfer or otherwise dispose of, in whole or in part, such Notes.
          4. Conditions to Parties’ Obligations. The obligations of each party
hereunder at the Closing are subject to the satisfaction of each of the
following conditions, provided that these

 



--------------------------------------------------------------------------------



 



conditions are for the sole benefit of such party and may be waived by such
party at any time in its sole discretion by providing the other party with prior
written notice thereof:
     (a) the other party shall have executed this Agreement and delivered the
same to such party; and
     (b) the representations and warranties of the other party in this Agreement
shall be true and correct as of the date when made and as of the date of the
Closing as though made at that time.
          5. Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be (a) transmitted by
hand delivery, (b) mailed by first class, registered or certified mail, postage
prepaid, (c) transmitted by overnight courier, or (d) transmitted by telecopy,
and in each case, if to Holder, to the address set forth on the signature pages
to this Agreement and, if to the Company, at the address set forth below:
EPIX Pharmaceuticals, Inc.
4 Maguire Road
Lexington, MA 02421
Attention: Chief Financial Officer
Facsimile: (781) 761-7632
Telephone: (781) 761-7600
with a copy to:
Goodwin Procter llp
Exchange Place
53 State Street
Boston, MA 02109
Facsimile: (617) 523-1231
Telephone: (617) 570-1000
Attention: Edward A. King, Esq.
Notices mailed or transmitted in accordance with the foregoing shall be deemed
to have been given upon receipt.
          6. Release. In connection with the transactions contemplated herein,
and upon consummation thereof, the Holder shall, at such time, release any and
all claims against the Company and its affiliates in respect of the Notes.
          7. Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.
          8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
principles of

 



--------------------------------------------------------------------------------



 



conflicts of law thereof. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
          9. Entire Agreement. This Agreement constitutes the entire agreement
among the parties pertaining to the purchase of the Notes as contemplated herein
and supersedes the parties’ prior agreements, understandings, negotiations and
discussions, whether oral or written, on such matters, and this Agreement shall
not be amended, changed, supplemented, waived or otherwise modified or
terminated except by instrument in writing signed by each of the parties hereto.
          10. Miscellaneous. This Agreement is intended to bind and inure to the
benefit of the signatories to this Agreement and their respective successors,
permitted assigns, heirs, executors, administrators and representatives. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by facsimile shall be as
effective as delivery of a manually executed counterpart. In the event that any
one or more of the provisions contained herein, or the application thereof in
any circumstance, is held invalid, illegal or unenforceable, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be affected or impaired
thereby. This Agreement shall be solely for the benefit of the signatories to
this Agreement, and no other person or entity shall be a third-party beneficiary
hereof.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
duly executed on its behalf as of the date first written above.

          EPIX PHARMACEUTICALS, INC.    
 
       
By:
Name:
  /s/ Kim Cobleigh Drapkin
 
Kim Cobleigh Drapkin    
Title:
  Chief Financial Officer    

LOOMIS, SAYLES & COMPANY, L.P.

         
By:
  /s/ Thomas H. Day
 
   
Name:
  Thomas H. Day
 
   
Title:
  Assistant General Counsel
 
   

Address:   One Financial Center
Boston MA 02111

 